IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                May 15, 2009
                               No. 08-50389
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

KEMAN DEVONT CALDWELL

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 1:00-CR-284-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Keman Devont Caldwell, federal prisoner # 15039-180, pleaded guilty to
distribution of less than five grams of crack cocaine in violation of 21 U.S.C.
§ 841(a)(1). Caldwell was sentenced as a career offender pursuant to U.S.S.G.
§ 4B1.1 to 151 months of imprisonment. Caldwell appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion for a reduction of sentence based on
Amendment 706 that modified the sentencing ranges applicable to crack cocaine



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50389

offenses. See United States Sentencing Commission, Guidelines Manual, Supp.
to Appendix C, Amendment 706, p. 226-31 (Nov. 1, 2007) (amending U.S.S.G.
§ 2D1.1(c)).
      This court reviews for an abuse of discretion the district court’s decision
whether to reduce a sentence under § 3582(c)(2). United States v. Shaw, 30 F.3d
26, 29 (5th Cir. 1995); see United States v. Drath, 89 F.3d 216, 218 (5th Cir.
1996). A reduction in Caldwell’s base offense level under § 2D1.1 pursuant to
Amendment 706 would not affect his guidelines range of imprisonment because
the guidelines range was calculated under § 4B1.1.           Because Caldwell’s
guidelines range of imprisonment was not derived from the quantity of crack
cocaine involved in the offense, Caldwell was not sentenced based on a
sentencing range that was subsequently lowered by the Sentencing Commission.
See § 3582(c)(2).   Accordingly, under the plain language of § 3582(c)(2), a
sentence reduction was not authorized and not consistent with the applicable
policy statement. See U.S.S.G. § 1B1.10(a), p.s. To the extent that Caldwell
argues that the district court had the discretion to reduce his sentence under
§ 3582(c)(2) in light of United States v. Booker, 543 U.S. 220 (2005), the
argument is unavailing because Booker was not “based on a retroactive
amendment to the Guidelines.” See Shaw, 30 F.3d at 29. The district court did
not abuse its discretion in denying Caldwell’s motion for a reduction of sentence.
      AFFIRMED.




                                        2